UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1177



LESTER A.D. ADAMS; MARIBEL F. MURRAY,

                Plaintiffs - Appellants,

          v.


CHRISTOPHER A. BROOKS,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-03332-DKC)


Submitted:   June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lester A.D. Adams and Maribel F. Murray, Appellants Pro Se.
Johnathan Azrael, Towson, Maryland, John R. Solter, Jr., AZAREL,
GANN & FRANZ, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Appellants Lester A.D. Adams and Maribel F. Murray appeal

the district court’s judgment dismissing their civil action filed

to   quiet   title   to   certain   residential   real   property   and   for

specific performance of a purchase option as to the property.

After a bench trial, this court reviews the district court’s

conclusions of law de novo and its findings of fact for clear

error.   Minyard Enter., Inc. v. Southeastern Chem. & Solvent Co.,

184 F.3d 373, 380 (4th Cir. 1999); Fed. R. Civ. P. 52(a).                  A

finding of fact is clearly erroneous when, “although there is

evidence to support it, the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has

been committed.”      United States v. United States Gypsum Co., 333

U.S. 364, 395 (1948); In re Green, 934 F.2d 568, 570 (4th Cir.

1991).

             We have reviewed the parties’ informal briefs and the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.         See Adams v. Brooks, No.

8:05-cv-03332-DKC (D. Md. July 25, 2007; Jan. 2, 2008).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED


                                    - 2 -